Citation Nr: 1202623	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  04-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for type II, diabetes mellitus.  


REPRESENTATION


Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO granted service connection for type II, diabetes mellitus with neuropathy, and assigned a 20 percent disability rating, effective July 9, 2001.  In a March 2004 rating decision, the RO granted an earlier effective date for the award of service connection for diabetes mellitus with neuropathy of May 8, 2001.  This case has since been transferred to the Cleveland, Ohio RO.  

In March 2007, the Veteran requested a hearing at a local VA office before a member or members of the Board.  The Board remanded this claim in March 2009 to allow the Veteran an opportunity to present evidence at a personal hearing.  Thereafter, in March 2011, the Veteran stated that he no longer wanted a hearing and asked that his case be considered based upon the evidence of record.  He has not indicated that he would like his hearing to be rescheduled.  Thus, the Board finds that the Veteran has withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(d) (2011).

In a November 2008 statement, the Veteran indicated that he was withdrawing his service connection claim and was accepting peripheral neuropathy for his four extremities.  The RO issued a January 2009 statement of the case on the issue of entitlement to a separate evaluation for peripheral neuropathy and in an accompanying January 2009 rating decision, the RO granted service connection for peripheral neuropathy in all four extremities and assigned separate 10 percent evaluations for each disability, effective from March 18, 2004.  The initial noncompensable evaluation for peripheral neuropathy prior to March 18, 2004, was continued.  In the January 2009 statement of the case, the Veteran was also informed that the award constituted a partial grant of benefits sought on appeal, and the Veteran was informed that he needed to file a substantive appeal of the issue of a separate compensable evaluation for peripheral neuropathy.  The Veteran has not pressed any intention to pursue this aspect of his appeal.  Also, in a March 2009 decision, the Board also dismissed the claim for service connection for diabetic retinopathy, finding that the Veteran had withdrawn this claim by letters dated in November 2008 and January 2009.  In a January 2009 statement, the Veteran's representative also informed VA that he did not intend to reopen a claim for diabetic retinopathy.  As such, these claims are not in appellate status and need not be addressed any further.  

The Board remanded this claim for additional development in May 2011.  In the May 2011 remand, the Board also referred the issues of entitlement to service connection for kidney disease, plantar fasciitis, and a disability manifested by dizziness and loss of balance, as well as a claim for entitlement to special monthly compensation based upon housebound status or the need for aid and assistance to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDING OF FACT

The Veteran's type II, diabetes mellitus is productive of the need for insulin and a restricted diet.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for type II, diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the August 2002 rating decision, he was provided notice of the VCAA in May 2002.  An additional VCAA letter was sent in November 2004.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in March 2006, January 2007, and August 2011 pertaining to the downstream disability rating and effective date elements of his claim, with subsequent readjudication in January 2007, December 2008, March 2011, and August 2011 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for type II, diabetes mellitus has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for type II, diabetes mellitus and assigning an initial disability rating for this condition, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2011) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a statement of the case that addressed the initial rating assigned for his type II, diabetes mellitus, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, adequate VA examinations, and statements from the Veteran and his representative.  

The Board notes that attempts were made to retrieve Social Security Administration (SSA) records which returned negative responses.  In May 2011, the RO requested the Veteran's records from SSA.  In a June 2011 response, SSA indicated that medical records did not exist and further efforts to obtain them would be futile, as these records had been destroyed.  A July 2011 letter informed the Veteran of the attempt to obtain his SSA records and the RO requested that he send any SSA records in his possession.  No response was received.  Thereafter, in August 2011, the RO made a formal finding that SSA records were unavailable for review.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505.

The Veteran's type II, diabetes mellitus has been rated under 38 C.F.R. §4.119, Diagnostic Code 7913 which provides ratings for diabetes mellitus.  Diabetes mellitus that is manageable by restricted diet only is rated 10 percent disabling.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119 (2011).

Analysis

The Veteran contends that his current type II, diabetes mellitus warrants a higher disability rating than the 20 percent currently assigned.  In statements presented throughout the duration of the appeal, the Veteran has maintained that his current type II, diabetes mellitus has caused him to be insulin dependent as he takes two insulin shots per day and several medications.  In a May 2009 statement, the Veteran reported that his type II, diabetes mellitus is manifested by insulin dependence since March 2005, daily medications (Metformin), and his diet and activities were regulated as a result of his diabetes.  

VA outpatient treatment reports from April 2001, within a year prior to the Veteran's claim for service connection for type II, diabetes mellitus, to January 2004 reflect that the Veteran was treated for non-insulin dependent diabetes mellitus.  In August 2001 and October 2001, the Veteran's type II, diabetes mellitus was found to be poorly controlled and out of control and he was referred for diabetic education.  In January 2002, the Veteran was provided nutritional therapy for type II, diabetes mellitus.  

At a January 2004 VA examination for diabetes mellitus, the Veteran reported that he had no previous hospitalization for hypoglycemic reaction or diabetic ketoacidosis.  His blood sugars ranged from 80 to 180.  The Veteran took Metformin 500mg twice a day.  He was sedentary, did not work, had no sports activities, and walked one mile twice a week or swam two laps.  There had been no significant weight loss or gain in the past 12 months.  The Veteran was diagnosed with diabetes mellitus, type II.  

In a February 2004 VA examination of the eye, the Veteran was diagnosed with non-insulin dependent diabetes mellitus without non proliferative diabetic retinopathy.  

VA outpatient treatment reports reflect that, in March 2004, the Veteran was found to have non insulin dependent diabetes mellitus for the past 13 years which was optimally controlled and he was to be followed up on an annual basis.  In February 2006, the Veteran was noted to have had type II, diabetes mellitus for the past 15 years.  At this time, it was recorded that his diet was not good and he was to be started on insulin in his next visit with a strict diet, exercise and medication regimen.  

In a March 2006 VA examination for diabetes mellitus, the Veteran reported that he was last employed 20 years ago as a manager at Kerry Ford, and the VA examiner noted that medical records indicated that he was terminated from that position after threatening his boss.  He reported that he currently did not exercise, attributing this to the fact that he had pneumonia three times in the past year and had been quite fatigued as a result.  The Veteran stated that he was diagnosed with diabetes mellitus in 1990 and presented to the emergency room with an acute illness and was found to have a blood sugar over 600 for which he was treated with insulin and had been managed on oral hypoglycemic agents since that time.  He reported that he never had ketoacidosis and described hypoglycemic reactions occurring less frequently than once per month but more frequently than once every six months.  The Veteran was noted to never have required hospitalization for ketoacidosis, hypoglycemic reactions or other complications of diabetes mellitus and had never received treatment for episodes of hypoglycemia.  He was not on a restricted diet and acknowledged dietary indiscretions, which contributed to the poor control of his diabetes.  The Veteran reported that his current weight had been relatively stable since his last VA examination.  He had no restriction of activities directly attributable to diabetes and his current treatment regimen included oral hypoglycemic agents, Metformin, and Glyburide.  The Veteran did not require insulin at this time.  He saw his diabetic care provider approximately once every three months.  Clinical testing demonstrated serum glucose was elevated at 307 mg/dl.  The Veteran was diagnosed with diabetes mellitus, adult onset, type II, non-insulin dependent, and with poor control.  

The Veteran began taking insulin for his type II, diabetes mellitus in March 2006.  In May 2006 his insulin was increased and he was put on a diabetic diet.  In October 2006, the Veteran was hospitalized for pneumonia and was discharged with a diabetic diet.  Subsequent VA medical records reflect that the Veteran continued to use insulin for his type II, diabetes mellitus.  

In July 2008, the Veteran was hospitalized for a fall in which he had taken insulin without eating breakfast causing him to have very low glucose and he had fallen and hurt his back and knees.  A July 2008 private hospital report notes the Veteran was discharged with instructions to take his usual insulin dose, to make sure he ate after taking insulin, and he was put on a diabetic diet.  In a July 2008 VA outpatient treatment report, the Veteran was warned about taking insulin without eating.  

In a May 2009 letter, a VA physician, Dr. P.J.S. reported that he had been the Veteran's primary care physician since February 2006 and that the Veteran had required insulin since March 2006.  He also stated that, when the Veteran presented to him on February 2006 he had been on oral agents for diabetes and he had improved greatly with diet and insulin.  The Veteran was reported to have been very good about regulating his diet in accordance with nutrition guidelines for diabetes.  Dr. P.J.S. finally noted that the Veteran also had to modify his diet for gastroesophageal reflux disease (GERD), a 2005 ophthalmology evaluation reflected no vascular retinal changes due to diabetes, and he was never hospitalized for coronary artery disease or had supporting documentation of a diagnosis of coronary artery disease.  

In a May 2011 VA examination for diabetes mellitus, the Veteran reported that he was diagnosed with diabetes mellitus, type II, in 1991 and he had regular medical follow ups prior to that time.  He had not had surgery or any hospitalizations due to diabetes, including for ketoacidosis or hypoglycemia.  The Veteran reportedly was hospitalized for two days due to low blood sugar in 2008 when he had taken his insulin and did not eat breakfast that day.  No such occurrences had happened since that time.  The Veteran followed a restricted diet for diabetes mellitus and watched the types of food eaten.  He did not have to restrict activities on account of his diabetes and did not have to avoid strenuous activity to prevent hypoglycemic reactions.  The Veteran took insulin injections two times a day and no oral medications.  The treatments were noted to be mildly effective but his fasting sugars were usually elevated at 180 to 190.  He denied any side effects related to treatment.  The Veteran saw his primary care physician who treated his diabetes every six months on a routine basis, not for ketoacidosis or hypoglycemia.  A physical examination revealed no significant weight change in the last year and no clinically apparent vision problem.  Clinical testing demonstrated serum glucose was at 148 mg/dl.  The examiner's diagnostic impression of the Veteran was that he had type II, diabetes mellitus in poor control based on his recent elevated hemoglobin A1C. Also, the examiner noted that while he had reported one episode of hypoglycemia in 2008, he had no hypoglycemic episodes since that time.  Finally, he noted that the Veteran's conditions, including type II diabetes mellitus, did not interfere with daily activities, including eating, grooming, bathing, toileting, dressing, driving or transfers.

VA outpatient treatment reports through August 2011 reflect that the Veteran continued his home insulin regimen, he was on a cardiac and diabetic diet, he was encouraged to lose weight gradually, he had diet goals implemented, he was not very diligent with following diet guidelines, and he self monitored his insulin treatment for type II, diabetes mellitus.

After a careful review of the record, the Board finds that the Veteran's type II, diabetes mellitus does not warrant an initial evaluation in excess of 20 percent at any time since the effective date of service connection on May 8, 2001.  The evidence of record does not demonstrate that type II, diabetes mellitus required insulin, a restricted diet, and the regulation of activities.  The credible and probative evidence of record only reflects that the Veteran required insulin and a restricted diet which is adequately contemplated by under the 20 percent rating assigned.  In fact, prior to March 2006, the record reflects that Veteran also did not require insulin or a restricted diet.  There is no evidence of record which indicates that the Veteran's activities were regulated, including the VA outpatient treatment reports of record from 2000 to 2011 demonstrating continued treatment for type II, diabetes mellitus and his own reports in the March 2006 and May 2011 VA examinations that he had no restriction of activities due to his diabetes and did not have to avoid strenuous activity to prevent hypoglycemic reactions.  Thus, the Board finds that an initial disability rating in excess of 20 percent for type II, diabetes mellitus, is not warranted.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected type II, diabetes mellitus currently on appeal.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness, or witnessing difficulty with movement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran in several statements during the pendency of the appeal.  The Veteran is competent to report that he was taking insulin injections twice a day and was on a restricted diet for his type II, diabetes mellitus, and the Board finds that these statements by the Veteran are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  The Board has considered the Veteran's reports of observable symptoms in evaluating his disability ratings in this decision.  

While the Veteran is competent to report that his activities had been regulated due to his type II, diabetes mellitus, these statements are not credible evidence as they are inconsistent with the contemporaneous lay and medical evidence of record during the period of this appeal.  See also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  In this regard, the Board notes the contemporaneous medical evidence, including the VA outpatient treatment reports of record from 2000 to 2011, demonstrate that the Veteran was regularly treated for his type II, diabetes mellitus, however, these records are do not reflect that type II, diabetes mellitus has required that his activities be regulated at any time.  Moreover, the Veteran himself reported that he did not a restriction of activities due to his diabetes and did not have to avoid strenuous activity to prevent hypoglycemic reactions at the March 2006 and May 2011 VA examinations.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 20 percent at any time since the effective date of service connection for type II, diabetes mellitus on May 8, 2001.  See Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's disability has been no more than 20 percent disabling since the effective date of his award, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence supports a finding that the Veteran's type II, diabetes mellitus should be rated at 20 percent, but no more, from May 8, 2001.  See Fenderson, 12 Vet. App. at 125-26.  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 20 percent from May 8, 2001, on an extraschedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See Supplemental Statement of the Case, dated March 2011, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 20 percent for type II, diabetes mellitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


